Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Summary
This is the initial Office action for application filed 11/16/2020.
Claims 1-38, 40, and 42 are currently pending and have been fully considered. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-38, 40, and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. USPGPUB 20210179921 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed toward the combination of a amido amine compound with a nonionic surfactant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-17, 19-21, 24, 27-29, 32-38, 40, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over PANCHALINGAM et al. (USPGPUB 2005/0081432) in view of POU et al. (U.S. 10870789)
PANCHALINGAM et al.  teach methods for inhibiting hydrate blockage on oil and gas pipelines under amide compounds.
Regarding claims 1, 36, 40, and 42, PANCHALINGAM et al. teach in paragraphs 14-16 the method comprising adding at least one compound (amide) having a formula:
 
    PNG
    media_image1.png
    243
    430
    media_image1.png
    Greyscale

wherein R1 of PANCHALINGAM et al., R2 of PANCHALINGAM et al., R3 of PANCHALINGAM et al., R4 of PANCHALINGAM et al., R5 of PANCHALINGAM et al., A of PANCHALINGAM et al., X- of PANCHALINGAM et al. and a of PANCHALINGAM et al. are taught in paragraphs 15 and 16.
A of PANCHALINGAM et al. is taught to include N.  
R1 of PANCHALINGAM et al. is an alkyl having from 4 to 5 carbon atoms.
R2 of PANCHALINGAM et al. is hydrogen or an alkyl having 1 to 4 carbon atoms
R3 of PANCHALINGAM et al. is taught to be conditional to what a is.  
When a is 0, then R3 is selected from —[(CH2)(CHR6)b(C═O)]c—O−, —[(CH2CH2)—(SO2)]—O-, —[(CH2CH(OH)CH2)—(SO2)]—O−, —[(CH2)n —(C═S)]—S− and combinations thereof, wherein b is 0 or 1, c is 0 or 1, and R6 is selected from hydrogen and methyl. 
When a is 1, then R3 is selected from hydrogen, organic moieties having from 1 to 20 carbon atoms, and combinations thereof. Preferably, R3 is the same as the group containing the amide functionality.
X- is taught to be preferably selected from hydroxide, carboxylate, halide, sulphate, organic sulphonate, and combinations thereof.
PANCHALINGAM et al. teach in the abstract that the compounds may be mixed with other compounds that include esters, other amides and simple amine salts.
 PANCHALINGAM et al. do not explicitly teach a nonionic surfactant with the formula taught in current claim 1.
However, POU et al. teach composition for limiting the agglomeration of gas hydrates with (i) the at least one compound with formula (I) and (ii) a nonionic surfactant.  
The nonionic surfactants are taught in lines 41-41 of column 7 to include alkoxylated fatty acids, alkoxylated fatty alcohols, and alkoxylated fatty esters.
  The fatty chain(s) present on the nonionic surfactants are linear or branched, saturated or unsaturated fatty chains, and each comprise from 6 to 30 carbon atoms, preferably from 8 to 20 carbon atoms.
A prima facie case of obviousness exists wherein the clamed ranges overlap.  
It would be obvious to one of ordinary skill in the art to add the nonionic surfactants that POU et al. teach to the compositions taught in PANCHALINGAM et al.
POU et al. teach in lines 64-67 of column 6 the compound of formula (I) is used in an amount preferably ranging from 0.1% to 10% by weight.
POU et al. teach in lines 42-46 of column 7 the amount of nonionic surfactant is from 0.5 to 15% by weight.
A prima facie case of obviousness exists wherein the clamed ranges overlap.  
Regarding claims 28-29, POU et al. teach in lines 64-67 of column 6 the compound of formula (I) is used in an amount preferably ranging from 0.1% to 10% by weight.
POU et al. teach in lines 42-46 of column 7 the amount of nonionic surfactant is from 0.5 to 15% by weight.
A prima facie case of obviousness exists wherein the clamed ranges overlap.  
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
Regarding claim 2, R1 of PANCHALINGAM et al. is an alkyl having from 4 to 5 carbon atoms.  R2 of PANCHALINGAM et al. is hydrogen or an alkyl having 1 to 4 carbon atoms.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claim 3, R5 of PANCHALINGAM et al. is taught to be an alkyl or alkenyl group having from 4 to 20 carbon atoms.  
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claim 4, R3 of PANCHALINGAM et al. is taught to be conditional to what a is.  
When a is 1, then R3 of PANCHALINGAM et al. is selected from hydrogen, organic moieties having from 1 to 20 carbon atoms.
Regarding claims 5 and 6, X- of PANCHALINGAM et al. is taught to be preferably selected from hydroxide, carboxylate, halide, sulphate, organic sulphonate, and combinations thereof.
Regarding claim 7, PANCHALINGAM et al. teach in paragraph 45 that examples of compounds used may include acrylates and methacrylates. 
Regarding claims 8-12, the L in the current claims would correspond to R4-NH-CO wherein R4 of PANCHALINGAM et al. may be —(CH2)t-, —[CH2—CHR6)t]-, —(CH2—CHR6O)u—(CH2)t— and combinations thereof; wherein t is an integer 2 to 4, u is 0 or an integer (1 or greater) and R6 is hydrogen or an alkyl having from 1 to 3 carbon atoms.
Regarding claims 12-13, R4 may be —(CH2)t-, —[CH2—CHR6)t]-, —(CH2—CHR6O)u—(CH2)t— and combinations thereof; wherein t is an integer 2 to 4, u is 0 or an integer (1 or greater) and R6 is hydrogen or an alkyl having from 1 to 3 carbon atoms.
Regarding claim 14, PANCHALINGAM et al. teach in paragraphs 14-16 the method comprising adding at least one amide compound having a formula:
 
    PNG
    media_image1.png
    243
    430
    media_image1.png
    Greyscale

wherein R1 of PANCHALINGAM et al., R2 of PANCHALINGAM et al., R3 of PANCHALINGAM et al., R4 of PANCHALINGAM et al., R5 of PANCHALINGAM et al., A of PANCHALINGAM et al., X- of PANCHALINGAM et al. and a of PANCHALINGAM et al. are taught in paragraphs 15 and 16.
A of PANCHALINGAM et al. is taught to include N.  
R1 of PANCHALINGAM et al. is an alkyl having from 4 to 5 carbon atoms.
R2 of PANCHALINGAM et al. is hydrogen or an alkyl having 1 to 4 carbon atoms
R3 of PANCHALINGAM et al. is taught to be conditional to what a is.  
When a is 0, then R3 is selected from —[(CH2)(CHR6)b(C═O)]c—O−, —[(CH2CH2)—(SO2)]—O-, —[(CH2CH(OH)CH2)—(SO2)]—O−, —[(CH2)n —(C═S)]—S− and combinations thereof, wherein b is 0 or 1, c is 0 or 1, and R6 is selected from hydrogen and methyl. 
When a is 1, then R3 is selected from hydrogen, organic moieties having from 1 to 20 carbon atoms, and combinations thereof. Preferably, R3 is the same as the group containing the amide functionality.
X- is taught to be preferably selected from hydroxide, carboxylate, halide, sulphate, organic sulphonate, and combinations thereof.
PANCHALINGAM et al. teach in the abstract that the compounds may be mixed with quaternary ammonium compounds.  PANCHALINGAM et al. teach in paragraph 29 and Fig 10 an example of dimethyldihexadecylammonium bromide.   
PANCHALINGAM et al. do not explicitly teach the proportions of compounds with quaternary ammonium compounds.
The compounds taught by PANCHALINGAM et al. correspond to the general formula (13) taught in current claim 14 wherein n may be 0, m may be 0, o may be 0, p may be 1. 
Regarding claim 15, PANCHALINGAM et al. teach in paragraphs 14-16 the method comprising adding at least one amide compound having a formula:
 
    PNG
    media_image1.png
    243
    430
    media_image1.png
    Greyscale

wherein R1 of PANCHALINGAM et al., R2 of PANCHALINGAM et al., R3 of PANCHALINGAM et al., R4 of PANCHALINGAM et al., R5 of PANCHALINGAM et al., A of PANCHALINGAM et al., X- of PANCHALINGAM et al. and a of PANCHALINGAM et al. are taught in paragraphs 15 and 16.
A of PANCHALINGAM et al. is taught to include N.  
R1 of PANCHALINGAM et al. is an alkyl having from 4 to 5 carbon atoms.
R2 of PANCHALINGAM et al. is hydrogen or an alkyl having 1 to 4 carbon atoms
R3 of PANCHALINGAM et al. is taught to be conditional to what a is.  
When a is 0, then R3 is selected from —[(CH2)(CHR6)b(C═O)]c—O−, —[(CH2CH2)—(SO2)]—O-, —[(CH2CH(OH)CH2)—(SO2)]—O−, —[(CH2)n —(C═S)]—S− and combinations thereof, wherein b is 0 or 1, c is 0 or 1, and R6 is selected from hydrogen and methyl. 
When a is 1, then R3 is selected from hydrogen, organic moieties having from 1 to 20 carbon atoms, and combinations thereof. Preferably, R3 is the same as the group containing the amide functionality.
X- is taught to be preferably selected from hydroxide, carboxylate, halide, sulphate, organic sulphonate, and combinations thereof.
PANCHALINGAM et al. teach in the abstract that the compounds may be mixed with quaternary ammonium compounds.  PANCHALINGAM et al. teach in paragraph 29 and Fig 10 an example of dimethyldihexadecylammonium bromide.   
PANCHALINGAM et al. do not explicitly teach the proportions of compounds with quaternary ammonium compounds.
X- is taught to be preferably selected from hydroxide, carboxylate, halide, sulphate, organic sulphonate, and combinations thereof.
The compounds taught by PANCHALINGAM et al. correspond to the general formula (14) taught in current claim 15 wherein p may be 1 and R6 may be H.  
Regarding claim 16, PANCHALINGAM et al. teach in paragraph 17 that the compounds may be the reaction product of an N,N-dialkyl-aminoalkylamine with an ester or glyceride.
Regarding claim 17, PANCHALINGAM et al. teach in paragraph 19 that the at least one compound may be prepared by the reaction of an amine Selected from (3-dialkylamino)propylamine and (3-dialky lamino)ethylamine with vegetable oil or tallow oil followed by reacting with a reactant Selected from an organic halide, Such as an alkyl halide, having from 4 to 20 carbon atoms, hydrogen peroxide, and an acid, wherein the acid is Selected from mineral acids, formic acid, acetic acid, chloroacetic acid, propionic acid, acrylic acid, and methacrylic acid, and wherein the dialkyl of the (3-dialkylamino)propylamine includes two alkyl groups independently Selected from methyl, ethyl, propyl, butyl, morpholine, piperidine, and combinations thereof.
Regarding claim 19-20, 21, 24, POU et al. teach composition for limiting the agglomeration of gas hydrates with (i) the at least one compound with formula (I) and (ii) a nonionic surfactant.  
The nonionic surfactants are taught in lines 41-41 of column 7 to include alkoxylated fatty acids, alkoxylated fatty alcohols, and alkoxylated fatty esters.
  The fatty chain(s) present on the nonionic surfactants are linear or branched, saturated or unsaturated fatty chains, and each comprise from 6 to 30 carbon atoms, preferably from 8 to 20 carbon atoms.
Regarding claim 27, POU et al. teach in lines 19-26 of column 7 alkoxylation from 1 to 25 oxyethylene units.
Regarding claim 32, PANCHALINGAM et al. teach in paragraph 50 that other hydrate inhibitors may be used, including kinetic inhibitor.
Regarding claims 33-34, PANCHALINGAM et al. teach in paragraph 48 that a solvent may be added such as alcohols.
Regarding claim 35, PANCHALINGAM et al. teach in paragraph 48 that the solvent may be present in the range from 0% to 95%.  
Regarding claim 37, PANCHALINGAM et al. teach in paragraph 60 that the pressure applied is between 100 to 10,000 psi.  
Regarding claim 38, PANCHALINGAM et al. teach in paragraph 40 that the method may be applied to gases with C1-C5 hydrocarbon gases.  

Claim(s) 18 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over PANCHALINGAM et al. (USPGPUB 2005/0081432) in view of POU et al. (U.S. 10870789) as applied to claims 1-17, 19-21, 24, 27-29, 32-38, 40, and 42 above, and further in view of LUCENTE-SCHULTZ et al. (U.S. 9765254).
The above discussion of PANCHALINGAM et al. in view of POU et al.  is incorporated herein by reference.
PANCHALINGAM et al. do not explicitly teach including a compound with the formula listed in current claim 18.  
However, LUCENTE-SCHULTZ et al. teach cationic ammonium surfactants as low dosage hydrate inhibitors.
LUCENTE-SCHULTZ et al. teach in lines 15-52 the formula of the low dosage hydrate inhibitors.
The formula is taught to include
  
    PNG
    media_image2.png
    162
    357
    media_image2.png
    Greyscale

wherein
(i) R1 is an alkyl group optionally containing one or more ionizable amines or an alkenyl group optionally containing one or more ionizable amines; R2 is hydrogen or absent; R3 comprises a group selected from the generic formula CnH2n+1, wherein n is a number from 0 to 10 ; R4 is an alkyl group containing one or more ionizable amines or an alkenyl group containing one or more ionizable amines; R5 is hydrogen, an alkyl group optionally containing one or more ionizable amines, or an alkenyl group optionally containing one or more ionizable amines, X is a counterion
(embodiment (i) taught in LUCENTE-SCHULTZ et al. correspond to formula 16 wherein R4 of LUCENTE-SCHULTZ et al. comprises one ionizable amine, R5 of LUCENTE-SCHULTZ et al. may be hydrogen, R3 of LUCENTE-SCHULTZ et al. comprises a group selected from the generic formula CnH2n+1, wherein n is a number from 0 to 10)
LUCENTE-SCHULTZ et al. do not explicitly teach adding another cationic surfactant selected from di(C8-C18 alkyl) dimethyl ammonium salts.
However, LUCENTE-SCHULTZ et al. teach in lines 45-67 of column 3 that the composition may comprise two or more hydrate inhibitors.  
It would be obvious to one of ordinary skill in the art to add the one or more hydrate inhibitors that LUCENTE-SCHULTZ et al. teach to the composition that PANCHALINGAM et al. teach.
Regarding claim 18, the at least one or more hydrate inhibitors taught in LUCENTE-SCHULTZ et al may be construed as either component A with the at least one compound taught in PANCHALINGAM et al. as other surfactant (C).  
Regarding claims 30-31, the at least one or more hydrate inhibitors taught in LUCENTE-SCHULTZ et al. may be construed as surfactant (C) in PANCHALINGAM et al.   
The motivation to do so would be to add another hydrate inhibitor to the composition that PANCHALINGAM et al. teach.
LUCENTE-SCHULTZ et al. do not explicitly teach the amount of cationic surfactant that may be added.
However, wherein the general conditions are known, workable ranges involved only routine experimentation.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771